Title: To George Washington from George Clinton, 15 December 1780
From: Clinton, George
To: Washington, George


                        
                            Dear Sir:
                            Poughkeepsie Decr 15th 1780
                        
                        Immediately on the Receipt of your Excellency’s Letter of the 10th Instant stating the Distresses of the Army
                            for want of Bread I issued my impress Warrant to Colo. Hay for upwards of four thousand Barrels of Flour. I am not yet
                            informed what his Success has been: but to induce the Proprietors to part with it with less reluctance and thereby render
                            the Measure more effectual I have authorized him to engage to replace it in kind or to pay the current Price for it in a
                            short Period. The former Engagement I do not believe we shall be able to perform consistent with the Safety of the Army
                            & our complying with the latter will depend on the purchasing Officers being furnished with Money by Congress as
                            our Treasury is entirely exhausted. I must therefore entreat your Excellency’s Interposition so that if it is possible the
                            purchasing Officers may be enabled to fulfil my Engagements as it will greatly assist our Exertions which it may be
                            necessary to make on any future emergency. Indeed if the Agent could by any Means have a small Supply of Cash it would
                            enable him to relieve us as far as the Resourses of the State woud extend from our present Embarrassments.
                        I am informed that the Troops of our State are become so utterly destitute of Clothing as not only to be
                            unfit for Duty but that many of them must greatly suffer as the cold Season advances—I explained to your Excellency the
                            Hopes I had of providing for them and every possible Exertion will be made to effect it. If in the mean time they could
                            obtain some small Relief from the public Store it would not only render those now in the Service contented but promote the
                            recruiting Service. I am informed there are some Suits at New Burgh of the Uniform of our Regiments and I am encouraged by
                            the above Motives to request your Excellencys Order for these in their favor: if it can consistent with Justice to the
                            other Troops be granted. I have the honor to be with great Respect & Esteem Your Excellency’s most Obedt Servant
                        
                            Geo: Clinton
                        
                    